Exhibit 10.1
SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS
BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE
TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
SAND PURCHASE AGREEMENT
     This Sand Purchase Agreement (this “Agreement”) dated October 10, 2008 is
by and between Superior Well Services, Inc., a Delaware corporation (“Buyer”),
and Preferred Rocks USS, Inc., a Delaware corporation (“Preferred Rocks USS”)
and, from and after the Effective Date, U.S. Silica Company, a Delaware
corporation (“U.S. Silica”). Prior to the Effective Date, Preferred Rocks shall
be considered to be, and is sometimes hereinafter referred to individually as,
the “Seller” and, upon the execution and delivery of this Agreement by U.S.
Silica, from and after the Effective Date, “Seller” shall refer to Preferred
Rocks and U.S. Silica collectively.
     WHEREAS, Seller produces and sells various types of proppant sands; and
     WHEREAS, Preferred Rocks USS is a party to a certain Acquisition Agreement
dated as of June 27, 2008, pursuant to which it will, at the closing thereunder,
purchase from Harbinger Capital Partners the business referred to as “U.S.
Silica” (the “Transaction”); and
     WHEREAS, consummation of the Transaction is scheduled to occur after the
execution and delivery of this Agreement, and the Cash Payment hereunder will be
made, on the terms and subject to the conditions set forth herein, to facilitate
the consummation of the Transaction and for the other purposes set forth in this
Agreement; and
     WHEREAS, effective immediately after the later of (i) the consummation of
the Transaction and (ii) Preferred Rocks USS’s receipt of the Cash Payment (the
“Effective Date”), Seller wishes to sell Sand located at one or more of the
Plants to Buyer, and Buyer wishes to purchase such Sand from Seller, pursuant to
the terms and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto hereby agree as follows:
1. Certain Definitions. As used herein, the following terms shall have the
respective meaning set forth beside them:
     (a) “Annual Target Amount” means, with respect to any Period during the
Term other than the Ramp-up Period, 300,000 Tons of Sand as set forth in
Section 2(a), subject to Section 2(b)(vi).
     (b) “Force Majeure” means events of nature (including, without limitation,
weather and flooding), labor disputes, industrial disputes or disturbances,
civil disturbances, interruptions by government or court order, valid orders of
any regulatory body having proper jurisdiction, acts of the public enemy, wars,
riots, insurrections, inability to secure materials (including, without
limitation, inability to secure materials by reason of allocations promulgated
by authorized governmental agencies), epidemics, fires, explosions, terrorist
acts, breakage or accident to machinery, or any other cause, whether of the kind
herein enumerated or otherwise,

 



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
not reasonably within the reasonable control of the party claiming inability to
perform as a result thereof and shall, as to Seller, include, without
limitation, any action or inaction by the lessor under Seller’s lease with
respect to any Plant that breaches the lease to the extent that such action or
inaction materially interferes with Seller’s ability to produce or sell Sand
from any Plant, unless such action or inaction is caused by a breach by Seller
of the provisions of such lease, any agreement to which Seller is a party or
applicable law; provided, that in no event shall “Force Majeure” include
economic hardship or any change in Buyer’s Sand needs or any inability to take
delivery of Sand (unless such inability is directly caused by an event that
would otherwise constitute Force Majeure hereunder).
     (c) “Period” means each of the full calendar years during the Term or, with
respect to the first calendar year during the Term, the portion thereof
commencing on the Effective Date.
     (d) “Plants” means those certain mines and processing facilities throughout
the United States that, from or after the Effective Date, will be owned or
leased by Seller or one of its affiliates.
     (e) “Ramp-up Period” means, if the increased volumes pursuant to
Section 2(b)(vi) are given effect, the period of time during the Term commencing
on the Effective Date and ending on December 31, 2009.
     (f) “Sand” means each of the following types of fracturing sand: 20/40
Sand, 40/70 Sand, 30/50 Sand, 16/30 Sand, 12/20 Sand, 100 Mesh Sand or USM 65
Sand, as further described in the Specifications.
     (g) “Term” means the Initial Term (as defined in Section 5(a)) plus any
extension thereof pursuant to the renewal right set forth in Section 5(b), if
applicable.
     (h) “Ton” means two thousand (2,000) pounds.
2. Purchase and Sale; Payments by Buyer.
     (a) Purchase and Sale for all Periods During Term. Subject to Section 2(b)
and Section 2(c) below, for all Periods during the Term, Seller shall make
available for purchase by Buyer, and Buyer shall purchase from Seller, Sand as
set forth in the chart below.

              Type of Sand   Plant   Amount   Initial Price 20/40   Ottawa  
* * * Tons per full Period (with Tons per month as set forth on Exhibit A)
  As set forth on Exhibit A        
 
        Columbia*  
* * * Tons per full Period (with Tons per month as set forth on Exhibit A)**
  As set forth on Exhibit A        
 
    40/70   Ottawa  
* * * Tons per full Period (with Tons per month as set forth on Exhibit A)**
  As set forth on Exhibit A

2



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).

              30/50 or 20/40 or
40/70 or 100
Mesh***   Genoa  
* * * Tons*** per full Period (with Tons per month as set forth on Exhibit A)**
  As set forth on Exhibit A        
 
    16/30   Columbia*  
* * * Tons per full Period (with Tons per month as set forth on Exhibit A)**
  As set forth on Exhibit A        
 
    12/20   Columbia*  
* * * Tons per full Period (with Tons per month as set forth on Exhibit A)**
  As set forth on Exhibit A        
 
    USM 65 or 100 Mesh   Pacific or Mill
Creek  
* * * Tons per full Period (with Tons per month as set forth on Exhibit A)**
  As set forth on Exhibit A

 

*   Sand produced from the Columbia plant does not meet API-specifications.   **
  Or such lesser or greater amount that Buyer may elect by advance notice to
Seller, subject in all cases to availability of the applicable Sand, provided
that (i) no such amount for any grade of Sand shall vary (upward or downward) by
more than thirty percent (30%) individually or in the aggregate at any time and
(ii) in the aggregate, Buyer shall purchase * * * Tons of 20/40 Sand from the
Columbia Plant, 40/70 Sand, 30/50 Sand, 16/30 Sand, 12/20 Sand, 100 Mesh Sand
and USM 65 Sand, at the respective Purchase Price, per full Period.   ***  
Subject in all cases to availability of the applicable Sand.

     (b) Purchase and Sale Detail.
          (i) Sand. The column labeled “Type of Sand” in the charts above
specifies the grade of Sand that is required to be made available by Seller and
Buyer is required to purchase from Seller.
          (ii) Plant. The column labeled “Plant” in the charts in Section 2(a),
Exhibit A and Exhibit E specifies the Plant from which the applicable Sand is
expected to be sourced. To the extent that “Columbia,” “Genoa,” “Pacific,” “Mill
Creek” or “Ottawa” (except with respect to 20/40 Sand) is listed in such column,
the Sand to be made available is expected to be sourced only from the mine(s)
operated by the Seller or any of its affiliates that is located in such city;
provided, however, that, except with respect to 20/40 Sand to be provided from
the Ottawa Plant (which 20/40 Sand shall be provided only from the Ottawa Plant,
subject to the first asterisk (*) on Exhibit E), Seller shall have the right to
source Sand from any Plant operated by Seller or any of its affiliates as long
as the sand provided is comparable to the Sand and the transportation cost to
Buyer from such Plant with respect to such sand is comparable to the
transportation cost to Buyer from the Plant from which the Sand is expected to
be sourced.
          (iii) Amount.

3



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).

  (1)   Generally. Notwithstanding anything herein to the contrary, during each
Period in the Term, beginning on January 1, 2009, Buyer shall be obligated to
purchase the full Annual Target Amount from Seller to the extent the Sand is
available for purchase pursuant to this Agreement and Buyer shall pay the
Purchase Price therefor in full in accordance with Section 4 of this Agreement
(except to the extent expressly provided in the proviso in the first sentence of
Section 2(c)(iv)); provided, that if Buyer’s election pursuant to
Section 2(b)(vi) has been given effect, Buyer is required to purchase * * * Tons
of 20/40 Sand from the Ottawa Plant during 2009. The column labeled “Amount” in
the charts in Section 2(a) and Exhibit E specifies the number of Tons of the
applicable Sand that shall be made available by Seller to Buyer and that Buyer
shall be obligated to purchase from Seller in the aggregate in a particular
Period or, as applicable, portion thereof, and on a monthly basis within such
Period or portion thereof (based on the proration of the aggregate Amount for
such Period or portion thereof). For the avoidance of doubt, for any Period that
is less than a full year, such “Amount” shall be prorated on a monthly basis in
accordance with Exhibit A (or, if applicable, Exhibit E).     (2)   Adjustment
in Amount. As to Sand deliverable for any particular calendar month during the
Term other than a calendar month during the Ramp-up Period, Seller may, in its
sole and absolute discretion, adjust (upward or downward) the Amount of any Sand
required to be supplied by it in such calendar month; provided, that such
adjustment shall not result in a variance in such Amount of more than 20%
(upward or downward); and provided further, that any variance pursuant to the
preceding clause shall in no event affect Seller’s obligation to make available,
and Buyer’s obligation to purchase in accordance with Section 2(b)(iii)(1), the
Annual Target Amount specified for the applicable Period, or portion thereof,
subject in all cases to availability of the applicable Sand as described in the
charts in Section 2(a) and Exhibit E, and subject to Section 2(b)(iii)(1).    
(3)   2008 Amounts. Notwithstanding the foregoing, for November and
December 2008, the only Amount of Sand to be sold and delivered by Seller and
purchased by Buyer is * * * Tons per month of 20/40 Sand from the Ottawa Plant,
as to which all other terms and conditions of this Agreement shall apply.

4



--------------------------------------------------------------------------------



 



          (iv) Price. Buyer shall pay Seller the Purchase Price for the Sand,
and such Purchase Price shall be paid to Preferred Rocks USS and U.S. Silica,
respectively, in accordance with Section 4 of this Agreement.
          (v) Additional Terms and Conditions. The purchase and sale of Sand
contemplated by this Agreement shall be subject to the additional terms and
conditions set forth on Exhibit C hereto.
          (vi) Increased Volumes. On or before December 31, 2008, Buyer may
elect by written notice to Seller to increase the Annual Target Amount pursuant
to this Agreement by an additional 150,000 Tons per Period (after the Ramp-up
Period) in accordance with the volumes and pricing set forth on Exhibit E,
subject to availability of such Sand as determined by Seller in its sole
discretion. In the event that Buyer makes such election in accordance herewith
and Seller determines such Sand is available and notifies Buyer in writing of
such availability, the amount of the Cash Payment required pursuant to
Section 4(a)(i) shall increase by an additional Seven Million Five Hundred
Thousand Dollars ($7,500,000), and Buyer shall then pay Preferred Rocks USS such
amount promptly upon Buyer’s receipt of such written notice of availability by
Seller and otherwise in accordance with the terms set forth in this Agreement.
If such payment occurs it must occur on or before December 31, 2008. Receipt of
such amount in full by Preferred Rocks USS shall be a condition precedent to
giving effect to such election and the terms set forth on Exhibit E. Upon giving
effect to such election and the terms set forth on Exhibit E, notwithstanding
anything herein to the contrary, (A) the Annual Target Amount shall be 450,000
Tons, (B) the Purchase Price shall be as set forth on Exhibit E (in lieu of
Exhibit A), (C) the Amounts to be delivered during the Ramp-up Period shall be
as set forth on Exhibit E and (D) Section 2(a) above shall be replaced by the
provisions under the caption “Purchase and Sale After Ramp-up Period” on
Exhibit E.
     (c) Flex-Track Sand Purchase Obligation.
          (i) Requests for Deferral of Amounts. For each Period during the Term
(other than during the Ramp-up Period if the increased volumes pursuant to
Section 2(b)(vi) are given effect), Buyer shall have the option to defer Buyer’s
obligation under Section 2(a) above to purchase during such Period an amount of
Sand not to exceed, for each option exercise, the Maximum Amount (as hereinafter
defined). Buyer shall exercise such option to defer by giving notice to Seller
at least sixty (60) days prior to the earliest date on which the making by
Seller of Sand available for delivery may be affected by the exercise of such
option. The notice given with respect to each option exercise shall state
(A) the amount of Sand with respect to which Buyer is deferring, (B) the type of
Sand subject to such deferral and the Plant from which such Sand was expected to
be sourced, and (C) any other information relevant to such option exercise.
          (ii) Ability to Request a Deferral. Buyer shall not be permitted to
exercise the option contemplated by Section 2(c)(i) unless the difference (the
“Shortfall”) between (A) the aggregate amount of Sand that Buyer was obligated
to purchase since January 1, 2009 (or, if there is a Ramp-up Period, since the
end of the Ramp-up Period), based on the Annual Target Amount or prorated
portion thereof, less (B) the amount of Sand that Buyer has actually purchased
since January 1, 2009 (or, if there is a Ramp-up Period, since the end of the
Ramp-up Period), in each case to the date of such option exercise, is less than
the Maximum Amount. If

5



--------------------------------------------------------------------------------



 



Buyer is permitted to exercise such option, then such option exercise may only
be made to the extent of the excess of the Maximum Amount over the Shortfall at
the date of such option exercise. Buyer shall not be permitted to exercise such
option more than two (2) times during the Term or any extension thereof.
          (iii) Maximum Amount. As used herein, “Maximum Amount” means an amount
of Sand equal to thirty-five percent (35%) of the Annual Target Amount, pro rata
on a grade-by-grade basis.
          (iv) Catch-Up. Notwithstanding anything herein to the contrary, Buyer
shall be obligated to purchase all Sand (including, without limitation, all
amounts deferred pursuant to this Section 2(c)) in accordance with
Section 2(b)(iii)(1); provided, however, that Buyer shall pay the Purchase Price
for any amounts of Sand deferred pursuant to this Section 2(c) upon the earliest
to occur of (A) Buyer’s request to purchase such Sand that was previously
deferred in accordance with this Section 2(c), in which case such payment shall
be made in accordance with Section 4(a)(iii), and (B) the end of the Term, as it
may be extended in accordance with Section 5(c), in which case such payment
shall be made no later than the last business day of the Term (as it may have
been so extended), subject to Section 2(c)(v). Buyer may request to purchase
Sand previously deferred in accordance with this Section 2(c) at any time during
the Term (and any extension thereof in accordance with Section 5(c)) by
delivering a purchase order to Seller pursuant to Section 3(a)(ii), and
otherwise in accordance with this Agreement, and subject in all cases to
availability of the applicable Sand. If Buyer has not purchased all amounts of
Sand deferred pursuant to this Section 2(c) at the end of the Term, Buyer shall
have the right to extend the Term for up to one (1) additional year solely for
the purpose of purchasing any such Sand, at the Purchase Price in effect
pursuant to Exhibit A or Exhibit E, as the case may be, at the time of such
purchase; provided that Buyer must provide Seller written notice of any such
election to extend (which shall specify the length of such extension, not to
exceed one (1) year) no later than one hundred eighty (180) days before the end
of the Term.
          (v) Application of Additional Amounts. If and to the extent that Buyer
purchases Sand (“Additional Amounts”) from Seller in addition to the amounts
Buyer is required to purchase pursuant to this Agreement (as such amounts may be
increased in accordance with Section 2(b)(vi)), in all cases subject to
availability and in Seller’s sole and absolute discretion, and Buyer
subsequently exercises an option to defer pursuant to this Section 2(c), Buyer
may elect to satisfy its obligation to purchase and pay for any such amounts of
Sand deferred pursuant to this Section 2(c) by applying such Additional Amounts,
to the extent comparable in grade and volume to the Sand so deferred, in lieu of
purchasing or paying for such deferred amounts pursuant to Section 2(c)(iv);
provided, however, that the price for any such Additional Amounts shall be not
less that the applicable Purchase Price.

6



--------------------------------------------------------------------------------



 



3. Scheduling Deliveries; Specifications Testing
     (a) Forecasts and Invoices.
          (i) Forecasts. On the Effective Date, and thereafter no later than
thirty (30) calendar days prior to the beginning of each calendar quarter during
the Term, Buyer shall deliver to Seller a non-binding forecast prepared in good
faith that sets forth the total quantity of each type of Sand that Buyer
reasonably anticipates it will need to purchase from Seller during such calendar
quarter. Buyer shall use its best efforts to notify Seller promptly after any
material change in any forecast delivered by Buyer to Seller.
          (ii) Purchase Orders. Buyer shall from time to time submit purchase
orders for Sand that it wishes to purchase, such purchase orders to be in such
form agreed upon by Buyer and Seller. At a minimum, each purchase order shall
specify (i) the type of Sand to be delivered in accordance with Section 3(b);
(ii) the amount of Sand of each type to be so delivered; (iii) the requested
Delivery Date; and (iv) the Seller’s Plant(s) at which such delivery is
requested to occur. No terms or conditions contained in any purchase order,
acknowledgment, invoice, bill of lading, acceptance or other preprinted form
issued by any party hereto shall be effective to the extent they are
inconsistent with or modify the terms and conditions contained herein.
          (iii) Delivery Dates. Seller will use commercially reasonable efforts
to attempt to accommodate Buyer’s requested Delivery Date(s) stated in each
purchase order. Buyer shall have the option to reschedule orders based on
Buyer’s forecasted demand provided pursuant to Section 3(a)(i) above, and Seller
will use commercially reasonable efforts to deliver rescheduled amounts based on
the revised schedule. Despite its commercially reasonable efforts, if Seller is
unable to meet Buyer’s request, Seller shall notify Buyer of the reason for such
inability, and Seller and Buyer shall attempt to resolve such matters. If Seller
and Buyer cannot agree on the Delivery Date(s), then Buyer shall be obligated to
accept the Sand on the Delivery Date(s) specified by Seller, which date(s) shall
reflect Seller’s commercially reasonable efforts to accommodate Buyer. As used
herein, “Delivery Date” shall mean each date that Sand requested pursuant to a
purchase order is actually tendered for delivery to Buyer by Seller pursuant to
Section 3(b)(i).
     (b) Delivery of Sand.
          (i) On each Delivery Date, Seller shall sell and tender, for shipment
to Buyer, the amount of Sand scheduled for delivery on such date during Seller’s
normal business operational hours, FOB Seller’s Plants.
          (ii) Title to and risk of loss of the Sand shall pass to Buyer upon
loading the Sand into truck(s), rail car(s) or directly to barge(s), if
applicable, in each case at Seller’s Plant.
     (c) Acceptance of Delivery. It is hereby understood and agreed that it is
critical that Buyer take, and Buyer hereby agrees to take, delivery of Sand on
the Delivery Date(s) to avoid a materially adverse effect on Seller and its
other customers utilizing the same facilities. If Buyer fails to take delivery
on such Delivery Dates(s), Seller shall have the right to tender the Sand to
another purchaser and, subject to Buyer’s obligation to pay for such Sand in
full pursuant to Section 2(b)(iii)(1), any such amounts of Sand shall be deemed
to constitute a delivered portion of the Annual Target Amount applicable to the
Period in which such failure occurs, such that Seller shall not be required to
deliver such Sand to Buyer. If Buyer fails to take delivery of Sand

7



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).
on a Delivery Date, Seller shall, subject to Seller’s other contractual
commitments, use commercially reasonable efforts to sell such Sand to another
purchaser and, to the extent Seller sells such Sand to another purchaser,
Buyer’s obligation to pay for such Sand in full pursuant to Section 2(b)(iii)(1)
shall be reduced by the amount, if any, that (i) the amount Seller actually
receives from such purchaser for such Sand exceeds (ii) all of Seller’s
reasonable expenses in connection with such efforts to sell such Sand; provided
that in no event shall such reduction exceed the applicable Purchase Price. If
Seller is unable to sell such Sand, then Buyer shall pay Seller, in addition to
all amounts payable pursuant to Section 2(b)(iii)(1), the amount of all such
expenses referred to in the immediately preceding sentence. Buyer assumes all
risks of taking delivery on the Delivery Date(s); and consistent with the
foregoing, Seller is not responsible for Buyer’s inability to take delivery of
tendered Sand due to unavailability of truck(s), railcar(s) or barge(s).
     (d) Specifications. Buyer acknowledges that it has reviewed and has
accepted in all respects the specifications for Sand (“Specifications”) attached
hereto as Exhibit B. Seller shall perform the applicable testing procedures set
forth on Exhibit B hereto prior to tendering any Sand for delivery. Upon
successful completion of such testing procedures, such Sand shall be deemed to
meet the Specifications in all respects, irrespective of any change in the
condition of such Sand after such Sand is tendered for delivery by Seller.
Seller shall not deliver any Sand unless such Sand so meets the Specifications.
     (e) Inspection of Records. Seller shall keep reasonably complete and
accurate records regarding the testing of Sand provided in Section 3(d) above.
Buyer shall have the right, upon reasonable notice and during Seller’s business
hours, to inspect such records to verify that, when tested, the Sand met the
Specifications.
4. Purchase Price; Fuel Adjustment
     (a) Purchase Price. The purchase price per Ton for the Sand is set forth on
Exhibit A attached hereto and made a part hereof (“Purchase Price”), subject to
Section 2(b)(vi).
          (i) Cash Payment. Simultaneously with the closing of the Transaction,
(A) Buyer shall pay Preferred Rocks USS Fifteen Million Dollars (***) as an
advance cash payment for the purchase of Sand (as such amount may be increased
pursuant to Section 2(b)(vi), the “Cash Payment”) and (B) Preferred Rocks USS
shall provide Buyer (i) a note (the “Note”) in the principal amount of the Cash
Payment and (ii) a related Mortgage, Security Agreement and Financing Statement
on an undivided mineral interest in sand at Ottawa, Illinois (the “Mortgage”)
and Buyer shall receive a fully executed copy of the Subordination, Attornment
and Non-Disturbance Agreement (the “SND Agreement”) in such form as mutually
agreed by Preferred Rocks USS and Buyer. Notwithstanding anything herein to the
contrary, the Cash Payment shall constitute, and in all respects shall be deemed
to be, an advance cash payment to Preferred Rocks USS for unmined sand of
Preferred Rocks USS. Seller shall be entitled to use the Cash Payment to
consummate the Transaction and/or for the production and processing of sand.
          (ii) Buyer’s Obligation to Fund. Buyer’s obligation to fund the Cash
Payment is subject to the condition that Buyer simultaneously receives a copy of
the Note, the Mortgage and the SND Agreement, in each case executed by all
parties thereto other than Buyer and in

8



--------------------------------------------------------------------------------



 



each case satisfactory to Buyer in its reasonable discretion. Buyer and Seller
acknowledge that at the time of the execution and delivery of this Agreement the
Note, the Mortgage and the SND Agreement have not yet been fully negotiated.
          (iii) Invoicing.

  (1)   Seller shall deliver an invoice for Sand tendered for delivery pursuant
to Section 3(b) above (each, an “invoice”), to Buyer after such time as the Sand
listed in such invoice shall have been tendered for delivery. Seller may deliver
each invoice by hard copy or electronically. Buyer shall participate in any
electronic invoicing program instituted by Seller, and shall take all actions
reasonably requested by Seller in furtherance of such participation.     (2)  
Buyer shall pay in full each invoice within thirty (30) days after the date of
such invoice to the payee(s) specified in such invoice, subject to
Section 4(a)(iii)(3)(y) until the amount outstanding under the Note equals Zero
Dollars ($0). In the event of a dispute as to any amount alleged to be owed to
Seller, Buyer shall pay in full the invoice and seek a credit on a subsequent
purchase order.     (3)   Until the amount outstanding under the Note equals
Zero Dollars ($0), with respect to each invoice, Buyer shall pay the Purchase
Price for Sand under this Agreement as follows: (x) Seller shall apply
Twenty-Six and One Hundred Thirty-Eight one thousandths percent (26.138%) of the
amount of the Purchase Price for Sand pursuant to such invoice as a credit
toward reduction of the obligation of Preferred Rocks USS to repay the Cash
Payment, (y) Buyer shall pay the balance (i.e., Seventy-Three and Eight Hundred
Sixty-Two one thousandths percent (73.862%)) of the amount of the Purchase Price
for Sand pursuant to such invoice in cash as provided in Section 4(a)(iii)(2),
which amount Buyer shall pay to U.S. Silica for processing such Sand, and
(z) Buyer shall pay all other amounts pursuant to such invoice as provided in
Section 4(a)(iii)(2). Buyer hereby specifically authorizes, and grants
permission to, Seller to utilize the Cash Payment in accordance with
Section 4(a)(i) and to credit from time to time outstanding invoices in the
manner set forth in this Section 4(a)(iii)(3) and authorizes Preferred Rocks USS
to reduce the amount outstanding under the Note by the amounts so credited, in
accordance with the terms of the Note. Preferred Rocks USS shall notify Buyer in
writing when the amount outstanding under the Note equals Zero Dollars ($0).    
(4)   On a quarterly basis, Seller shall send Buyer its understanding of the
payments and credits made with respect to the Note during the last quarter, with
such level of detail as Buyer may reasonably request.

9



--------------------------------------------------------------------------------



 



  (5)   On and after the date the amount outstanding under the Note equals Zero
Dollars ($0), Buyer shall pay all invoices as provided in Section 4(a)(iii)(2).

          (iv) Surcharges. Seller shall invoice Buyer for the Purchase Price of
the Sand, any fuel surcharge and shipping/delivery costs (if applicable)
itemized separately in each invoice, the frequency and content of which is set
forth in 4(b)(i). The fuel surcharge and shipping/delivery costs shall be
adjusted on a periodic basis as set forth herein.
          (v) Late Charges. Interest shall accrue on all amounts more than
fifteen (15) days delinquent at the lesser of: (A) fifteen percent (15%) per
annum of the invoiced amount; or (B) the maximum rate permitted by law.
     (b) Fuel Surcharge.
          (i) Computation. Seller will use a substantial amount of natural gas
in the course of making Sand suitable for delivery to Buyer. The Purchase Price
is based upon a base price of Nine Dollars ($9.00) per MMBTU with “MMBTU”
meaning a thousand thousand british thermal units, of natural gas at the point
where Seller takes delivery of the natural gas (“Base Fuel Cost”). If and to the
extent that in any calendar quarter the average monthly close amount calculated
on a quarterly basis by averaging the monthly close amounts for the respective
quarter, of the NYMEX index (with “NYMEX” meaning the New York Mercantile
Exchange) exceeds the Base Fuel Cost, Seller shall invoice Buyer for a fuel
surcharge (the “Fuel Adjustment”) with respect to all Sand tendered for delivery
during such quarter. The amount of the Fuel Adjustment shall be calculated based
on the average of the previous quarterly close of the NYMEX. The Fuel
Adjustments shall be the difference in quarterly average less the Base Fuel
Cost, times a factor of .25 MMBtu, and shall be applied on a per Ton basis. The
Fuel Adjustment shall be made quarterly and Seller shall notify Buyer of the
amount of the Fuel Adjustment during the first month when the Fuel Adjustment
shall begin to apply. For the avoidance of doubt, the Fuel Adjustment charge may
increase or decrease from quarter to quarter but such Fuel Adjustment shall
never be less than zero. By way of example, see the below calculation for
clarification purposes only:

          NYMEX Natural Gas Settlement Prices
Apr-08
  $ 9.58  
May-08
  $ 11.28  
Jun-08
  $ 11.92  
Calculation Example:
       
Average
  $ 10.92  
Base Price
  $ 9.00  
Difference
  $ 1.92  
0.25 MMBtu Factor
  $ 0.48  
Fuel Adjustment Charge
  $ 0.48  

          (ii) Fuel Adjustment Invoicing. Seller will invoice Buyer for the Fuel
Adjustment shown as a separate line item in the invoice and said invoice will be
payable within thirty (30) days after the date of such invoice.

10



--------------------------------------------------------------------------------



 



5. Term.
     (a) Initial Term. This Agreement shall commence, as to Sections 1, 4, 5, 8,
9, 10, 11, 12, 13, 14 and 15 of this Agreement, on the date hereof and, as to
all other provisions of this Agreement, on the Effective Date, and shall
continue until December 31, 2015 (the “Initial Term”). This Agreement shall
terminate at the close of business on January 1, 2009 if the Transaction has not
been consummated on or before such date unless the conditions to Buyer’s
obligation to fund the Cash Payment pursuant to Section 4(a)(ii) have been
satisfied and the Transaction has not been consummated because Buyer has failed
to pay the Cash Payment in accordance with Section 4(a)(i). After the end of the
Term, Buyer shall not be able to place any additional orders for Sand under this
Agreement and Seller shall have no further obligations with respect to Sand
under this Agreement, but the provisions of this Agreement shall otherwise
remain in effect.
     (b) Renewal Option. If Buyer has not breached its obligations under this
Agreement in any material respect, and Buyer is not in default under this
Agreement, Buyer shall have the option to renew this Agreement for an additional
four (4) year term expiring December 31, 2019 by providing written notice to
Seller on or prior to the date that is one hundred eighty (180) days prior to
the expiration of the Initial Term. In the event of any such renewal, each
Purchase Price shall continue to increase throughout the Term pursuant to
Exhibit A.
     (c) Limited Purpose Extension. In addition, Buyer shall have the right to
extend this Agreement for a period not to exceed one (1) additional year,
pursuant to Section 2(c)(iv), solely for the limited purpose set forth in
Section 2(c)(iv).
6. Force Majeure. (a) Except for Buyer’s obligations to pay for Sand in
accordance with Section 2(b)(iii)(1), neither party shall be liable for its
failure or delay to perform its obligations hereunder when such failure is due
to an event of Force Majeure. If an event of Force Majeure, or any other cause,
affects Seller’s ability to meet contractual obligations to provide Sand to
Buyer and to other purchasers of Sand, Seller may allocate available supplies of
Sand in any manner it deems appropriate. To the extent any law requires that any
allocation of available supplies of Sand be made in a fair and reasonable
manner, factors that Seller may take into account in considering a fair and
reasonable allocation of available supplies of Sand include the relative vintage
of the contracts for its sale of Sand, past performance by buyers of Sand of
their respective contract obligations, past performance of buyers who had the
right but not the obligation to take certain quantities of Sand and who
exercised such right, and whether any particular contract has provisions for
priority of access to (including reserved rights to) available supplies of Sand.
7. Material Failure to Perform.
     (a) By Seller.
          (i) In the event that Seller shall have failed to supply any portion
of Sand requested by Buyer pursuant to a purchase order under this Agreement and
required to be supplied by Seller pursuant to this Agreement, and if such
failure continues for a period of sixty (60) consecutive days after the date
Buyer gives Seller notice of such failure (the “Failure

11



--------------------------------------------------------------------------------



 



Date”), at Buyer’s option either (A) Seller shall pay to Buyer either (x) a fee
equal to $10.00 for each Ton of such shortfall, in which event Seller shall have
no further obligation to deliver to Buyer the amount of such shortfall for which
such fee was assessed, or (y) solely to the extent that such shortfall is
continuing or has increased, in each case on or after a period of ninety
(90) days have elapsed following the Failure Date, a fee equal to $20.00 for
each Ton of such shortfall (solely to the extent such shortfall is continuing or
has increased after such ninety (90) day period has elapsed), in which event
Seller shall have no further obligation to deliver to Buyer the amount of such
shortfall for which such fee was assessed, or (z) solely to the extent that
there is a shortfall in any month during any twelve (12) month period in which
there has previously been a shortfall in at least four (4) other months of such
twelve (12) month period, a fee equal to $20.00 for each Ton of such shortfall
thereafter until the completion of such twelve (12) month period, in which event
Seller shall have no further obligation to deliver to Buyer the amount of such
shortfall for which such fee was assessed; or (B) if such shortfall is the
direct result of Seller’s entry into contractual obligations to deliver more
Sand than Seller projected it would produce in such Period and Buyer exercises
commercially reasonable efforts to purchase substitute Sand for such shortfall
but cannot purchase such Sand for a price less than 25% more than the applicable
Purchase Price, then, in lieu of any payment pursuant to Section 7(a)(i)(A),
Seller shall pay to Buyer damages in the amount by which the price actually paid
by Buyer for such Sand (which price Buyer shall document in reasonable detail by
notice to Seller) exceeds the applicable Purchase Price for such Sand, in which
event Seller shall have no further obligation to deliver to Buyer the amount of
such shortfall for which such fee was assessed; provided, however, that such 25%
referred to above in this clause (B) shall be reduced to zero percent (0%) with
respect to such shortfall to the extent that such shortfall is continuing or has
increased, in each case on or after a period of ninety (90) days have elapsed
following the Failure Date, or to the extent that there is such shortfall occurs
in any month during any twelve (12) month period in which there has previously
been a shortfall in at least four (4) other months of such twelve (12) month
period; and provided, further that in no event shall the amount of such damages
exceed thirty dollars ($30.00) per Ton. Notwithstanding the foregoing, Buyer
may, in lieu of the assessment of any such fee or damages, elect to waive such
fee and damages and instead purchase the amount of such shortfall when and to
the extent it becomes available during the Term, which election Buyer shall make
by notice to Seller no later than fifteen (15) days after Seller’s notice to
Buyer of its inability to supply. Any such purchase of materials shall count
towards Annual Target Amounts. Such fee or damages shall, at the option of
Buyer, either be paid by Seller within thirty (30) days after the end of the
Period in which the shortfall occurred or shall be credited by Seller to Buyer
against amounts payable by Buyer for purchases of Sand in the succeeding Period.
The fees and damages referred to in the foregoing sentence shall constitute
liquidated damages, and shall in no event constitute a penalty. Seller and Buyer
agree that in the event of such a shortfall, the liquidated damage amounts
stated in this Section 7(a)(i) are a reasonable estimate of the damages that may
be incurred. Furthermore, such liquidated damages shall be the sole and
exclusive remedy of Buyer for any failure by Seller to deliver Sand requested by
Buyer.
          (ii) In the event of any material failure by Seller to perform any of
its obligations under this Agreement, or any failure by Seller to perform any of
its material obligations under this Agreement, other than as provided in
Section 7(a)(i), Buyer may promptly give Seller notice thereof specifying the
nature of such failure with particularity and in reasonable detail, including
the specific provisions of this Agreement to which such purported

12



--------------------------------------------------------------------------------



 



failure relates. Seller shall use commercially reasonable effort to cure or
otherwise remedy the failure specified in such notice within thirty (30) days
after its receipt of such notice. If the failure specified in such notice cannot
be cured or otherwise remedied through commercially reasonable effort in such
thirty (30) day period, then the parties agree to work together in good faith
and on a commercially reasonable basis to identify and implement operational or
other changes, including reformation of this Agreement if and to the extent
necessary and appropriate, as may be mutually agreed in writing by the parties
to this Agreement, in a manner designed to address the reasonable needs of both
parties. Buyer shall not have the right to terminate this Agreement and agrees
not to assert any breach by Seller of this Agreement unless (A) Seller refuses
to participate in good faith and on a reasonable basis in the process described
in this Section 7(a)(ii), (B) Seller fails within a commercially reasonable
period of time to implement any commercially reasonable changes identified
through the process described in this Section 7(a)(ii) or (C) Seller fails to
cure or otherwise remedy, within eight (8) months after Buyer provides notice to
Seller of such failure, any material failure that can be so cured or remedied on
a commercially reasonable basis within eight (8) months.
     (b) By Buyer.
          (i) If Buyer fails to pay any portion of any invoiced amount within
the prescribed period of time required therefor, or otherwise fails to comply
with its payment obligations in this Agreement, in addition to all other
remedies, Seller may suspend deliveries until Buyer complies with such
obligations, and Seller shall be free to sell Sand otherwise allocated to Buyer
to any other party on any terms in Seller’s sole and absolute discretion and
such reallocation shall in no event be deemed to be a breach by Seller of any of
its obligations hereunder.
          (ii) If Buyer is in material breach of this Agreement and such breach
continues for a period of twelve (12) months after notice thereof, then on such
date and on each succeeding one-year anniversary of such date, Seller may
accelerate one year’s payments due to Seller under this Agreement (in addition
to any damages for past failures), following which acceleration Seller shall
have no further obligation to deliver any Sand related to such accelerated
amount pursuant to this Agreement, and Buyer shall pay to Seller an amount equal
to the present value of all such payments (calculated at six percent (6%)) (in
addition to any damages for past failures). If Seller has accelerated two
(2) years’ payments due to Seller under this Agreement in accordance with the
immediately preceding sentence of this Section 7(b)(ii), then on the next
one-year anniversary of such date referred to in such sentence, Seller may
accelerate the full remaining amount of the aggregate consideration payable to
Seller under this Agreement during the Term of this Agreement remaining after
the occurrence of such breach, the present value of which amount (calculated at
six percent (6%)) Buyer shall then pay in full to Seller (in addition to any
damages for past failures).
8. Further Assurances. Without further consideration, each party shall take such
further actions and execute such further documents as may be reasonably
requested by the other party in order to effectuate the purpose and intent of
this Agreement.
9. Notices.
     (a) All notices given hereunder shall be in writing and shall be addressed
to the party notified as set forth below. All notices shall be given by:
(i) personal delivery, (ii) facsimile or

13



--------------------------------------------------------------------------------



 



other electronic communication (including e-mail), provided the transmitting
device used by the party provides documentary confirmation of receipt,
(iii) first class mail, postage prepaid, or (iv) a nationally recognized
overnight courier service, delivery charges prepaid.
     (b) Notices shall be directed as follows, and a party may change its
address by notice to the other party sent in accordance with this Section 9.

         
If to Seller:
  If to Buyer:    
 
       
c/o Preferred Unlimited Inc.
1001 E. Hector Street, Suite 100
Conshohocken, PA 19473
Attention: President
Telephone No: 484-684-1222
Email: mbalitsaris@preferred.com
  Superior Well Services, Inc.
1380 Rt. 286 East Suite #121
Indiana, PA 15701
Attn: U.S. Materials Manager
Telephone No: 724-465-8904
Email: jdittman@swsi.com    
 
       
with a copy to:
  with a copy to:    
 
       
c/o Preferred Unlimited Inc.
1001 E. Hector Street, Suite 100
Conshohocken, PA 19473
Attention: Legal Department
Telephone No: 484-684-1213
Email: chouder@preferred.com
  Superior Well Services, Inc.
1380 Rt. 286 East Suite #121
Indiana, PA 15701
Attn: President
Telephone No: 724-465-8904
Email: davew@swsi.com    
 
       
and, following the Effective Date, to:
       
 
       
U.S. Silica Company
106 Sand Mine Road
Berkeley Springs, WV 25411
Attention: Vice President, Sales and Marketing
Telephone No.: 304-258-2500
With an additional copy to: General Counsel
Email: Ulizio@ussilica.com
       

     (c) Each notice shall be deemed given: (i) when delivered, if delivered by
personal delivery; (ii) when confirmation of receipt is given, if delivered by
facsimile or other electronic means during business hours or, if after business
hours, then on the succeeding business day; (iii) if sent by first-class mail,
the fifth business day after deposit in the mail; and (iv) if sent by overnight
courier and deposited prior to the deadline for next business day delivery, on
the business day after deposit or, if deposited after such deadline, then on the
second business day after deposit.
10. Governing Law and Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Pennsylvania, except to the extent
its laws would otherwise apply the laws of another jurisdiction. Notwithstanding
the foregoing, however, the Uniform Commercial Code as in effect in the State of
Pennsylvania shall apply as to all matters

14



--------------------------------------------------------------------------------



 



within its scope. Sole and exclusive venue for the resolution of all disputes
hereunder shall be in a state or federal court of competent jurisdiction in the
State of Pennsylvania.
11. Costs. Except as otherwise provided herein, each party shall bear its own
costs and expenses in connection with this Agreement.
12. Representations and Warranties. Each party represents and warrants to the
other party, as of the date of this Agreement, as follows:
     (a) Due Formation; Capacity. Such party is duly organized, validly existing
and in good standing under the laws of the State specified in the first
paragraph of this Agreement and has full power and authority to own and operate
its properties, to conduct its affairs as now being conducted, to execute and
deliver this Agreement, the related Note and the related security documents, as
applicable (collectively, the “Transaction Documents”) to be or purporting to
have been executed and delivered by it, and to perform its obligations hereunder
and thereunder.
     (b) Due Authorization. The execution and delivery by such party of the
Transaction Documents to which such party is party, and the performance thereof,
have been duly authorized by all action necessary or requisite on the part of
Such party.
13. Miscellaneous.
     (a) Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties and supersedes all
prior agreements and understandings, written or oral, between the parties
relating to the subject matter hereof. Any party may assign this Agreement or
its rights or obligations under this Agreement (i) to an affiliate of such party
or (ii) in connection with the merger of such assigning party or the sale of all
or substantially all of its assets, in each case with the other parties’
consent, which shall not be unreasonably withheld, conditioned or delayed, in
which case all parties’ authorized representatives shall mutually agree to the
assignment in writing. No other assignment by a party shall be effected without
the prior written consent of all other parties; provided, however, that any
Seller party may assign this Agreement or its rights or obligations under this
Agreement without Buyer’s consent as collateral or to any financing source. This
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties. No amendment or modification to
this Agreement shall be effective unless in writing and signed by an executive
officer of each party. No waiver by a party of any breach by the other party of
any provision of this Agreement shall be deemed a waiver of any preceding or
succeeding breach of the same or any other provisions hereof. No such waiver
shall be effective unless in writing and then only to the extent expressly set
forth in writing.
     (b) Remedies. Unless expressly provided otherwise: (a) no right or remedy
conferred by this Agreement shall be exclusive of any other right or remedy now
or hereafter available at law or in equity, and (b) no provision hereof
regarding remedies shall be construed as a limitation on the nature of the
remedies to which a party may be entitled with respect to a breach of this
Agreement.
     (c) Construction. Unless otherwise expressly provided, references to
Sections and Appendices refer to those of this Agreement, and references to
subsections refer to those within

15



--------------------------------------------------------------------------------



 



the Section or subsection where the reference appears. Section headings
contained in this Agreement are for convenient reference only, and shall not in
any way affect the meaning or interpretation of this Agreement. This Agreement
shall be deemed to have been drafted by both Seller and Buyer, and therefore the
rule against construing ambiguities against the party drafting a contract shall
be inapplicable to this Agreement.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile signature pages, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     (e) Severability. If any provision hereof is held to be invalid or
unenforceable in whole or in part in any relevant jurisdiction, such provision,
only to the extent invalid or unenforceable, shall be severable from this
Agreement, and the other provisions of this Agreement (along with the provision
at issue, to the extent that it would be valid and enforceable, and such
provision shall be deemed to be so reformed) shall remain in full force and
effect in such jurisdiction and the remaining provisions hereof shall be
liberally construed to carry out the purpose and intent of this Agreement. The
invalidity or unenforceability, in whole or in part, of any provision of this
Agreement in any relevant jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction, nor shall the
invalidity or unenforceability of any provision of this Agreement with respect
to any person or entity affect the validity or enforceability of such provision
with respect to any other person or entity.
     (f) Attorneys’ Fees. In the event of a dispute between the parties that
results in litigation, the party that prevails shall be entitled to an award of
reasonable attorneys’ fees and costs incurred by such party in such dispute.
     (g) Terms and Conditions. The additional terms and conditions set forth on
Exhibit C hereto, and all other Exhibits and Schedules hereto, shall be
incorporated into and made part of this Agreement.
     (h) No Third Party Beneficiaries. This Agreement shall be construed to
benefit the parties and their respective successors and assigns only, and shall
not be construed to create third party beneficiary rights in any other party.
     (i) No Partnership. Nothing herein shall be deemed to: (a) constitute
either party the partner, co-venturer, agent, or legal representative of the
other, or (b) create any fiduciary relationship between the parties. The parties
do not intend to create, and this Agreement shall not be construed to create,
any mining, commercial or other partnership or joint venture. Neither party
shall act for or assume any obligation or responsibility on behalf of the other
party, unless and as otherwise expressly provided herein.
     (j) Time of the Essence. Time is of the essence in the performance of this
Agreement.
14. Liabilities, Warranties, Indemnities and Insurance.
     (a) Buyer Acknowledgment. Buyer acknowledges and agrees that it understands
as follows:
          (i) The Sand may contain respirable crystalline silica dust, or
respirable crystalline silica dust may be created during the use of the Sand;

16



--------------------------------------------------------------------------------



 



          (ii) Breathing crystalline dust, including, without limitation,
respirable crystalline silica dust, is hazardous and can cause severe and
permanent lung damage and breathing the dust can cause silicosis, a lung disease
that can cause serious breathing difficulties and death;
          (iii) Breathing crystalline silica dust may cause lung cancer and
other diseases;
          (iv) The Sand shall not be used, promoted or sold for sandblasting;
and
          (v) Buyer must follow OSHA and other applicable health standards (such
as recommendations made by the National Institute for Occupational Safety and
Health) for crystalline silica (quartz) dust. See Buyer Material Safety Data
Sheet, a copy of which is attached a made a part hereof as Exhibit D, for more
complete information on hazards and precautions. Additionally, the OSHA website
contains more information on crystalline silica; the address is www.osha.gov.
     (b) Buyer’s Responsibilities for Warnings, Literature and Notices. Buyer
shall warn, protect and train its employees, customers, agents, and contractors
of the hazards of improperly using silica sand. Because the Sand may be
received, stored, resold, handled, used, packaged or otherwise employed by
Buyer’s employees, customers, agents and/or contractors, Buyer acknowledges that
Seller does not have the responsibility or ability to control such circumstances
or the ability in all cases to communicate warnings and other information to
Buyer’s employees, agents, customers and contractors. Buyer agrees to timely
warn and notify its employees, agents, contractors and customers by providing
them with current Buyer and Seller Sand Safety Data Sheets and other information
issued by Buyer or Seller regarding warnings, product hazards and precautions to
be followed in using, handling, storing, disposing and selling of sand. Buyer
agrees to confirm upon reasonable written request from Seller that it is
complying with its obligations under this Section.
     (c) Compliance. Buyer agrees to comply with all of the terms of this
Agreement and applicable federal, state and local laws, regulations, orders and
ordinances regarding sand, exposure to crystalline silica (quartz), or Buyer’s
operations relating to sand, including, but not limited to, the OSHA Hazard
Communications Standard (29 CFR 1910.1200 et seq.), and those relating to
environmental exposure, disposal, spills and cleanup, health and safety,
storage, packaging, labeling, transportation, and purchase of sand.
     (d) Indemnification by Buyer. Buyer agrees to indemnify and hold harmless
Seller, its officers, directors, shareholders, employees, successors and assigns
from and against any and all claims, liabilities, losses, or damages, including
any attorneys’ fees, as a result of any claim, suit, action, administrative
proceeding, demand, judgment or settlement (a) arising out of Buyer’s material
violation of any of the provisions of this Agreement; (b) arising out of Buyer’s
use of or the resale of Sand, other than to the extent arising out of Seller’s
breach of warranty contained herein; or (c) arising out of any claim, suit,
action, administrative proceeding, demand, judgment asserted by any employee or
former employee, agent or former agent, customer or former customer or
contractor or former contractor of Buyer against Seller or any other person
indemnified pursuant to this subsection, including, but not limited to, any
claim, suit or action by an employee or former employee of Buyer, or an employee
or former employee of a customer to whom Buyer resold Seller’s Sand, alleging
liability against Seller for “failure to warn”, “failure

17



--------------------------------------------------------------------------------



 



to adequately warn”, negligence, or intentional conduct (including, but not
limited to “conspiracy”).
     (e) Indemnification by Seller. Seller agrees to indemnify and hold harmless
Buyer, its officers, directors, shareholders, employees, successors and assigns
from and against any and all claims, liabilities, losses or damages, including
reasonable attorneys’ fees, incurred by Buyer as a result of any claim, suit,
action or judgment only to the extent caused solely and directly by a material
breach by Seller of any of its material obligations in this Agreement, and not
otherwise. Notwithstanding anything in this Section to the contrary, Seller
shall not indemnify, defend or hold harmless Buyer from any claims, liabilities,
losses or damages, or any allegation concerning any claims, liabilities, losses
or damages, that arise from, are connected with, or are otherwise related to any
injury or death (or any claim of injury or death) in any way associated with
exposure (through inhalation or otherwise) to crystalline silica.
     (f) Seller’s Warranty. Seller’s warranty is set forth in Exhibit C.
     (g) Seller’s Insurance. Seller will maintain Worker’s Compensation
Insurance as prescribed by applicable law, and employers liability,
comprehensive general liability and automobile liability insurance in reasonable
amounts and, upon request, it will provide Buyer with a Certificate of Insurance
indicating the amount of such insurance.
     (h) Limitation on Damages. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES INCURRED AS A
RESULT OF EXPIRATION OR NON-RENEWAL OF THIS AGREEMENT OR FOR COMPENSATION,
REIMBURSEMENT OR DAMAGES ON ACCOUNT OF THE LOSS OF PROSPECTIVE PROFITS ON
ANTICIPATED SALES OR ON ACCOUNT OF EXPENDITURES, INVESTMENT LOSSES OR
COMMITMENTS IN CONNECTION WITH THE BUSINESS OR GOODWILL OF SELLER OR BUYER OR
OTHERWISE EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 14, THE AFOREMENTIONED LIMITATION DOES
NOT AFFECT THE INDEMNIFICATION RIGHTS AND OBLIGATIONS UNDER THIS SECTION 14 WITH
RESPECT TO LIABILITIES TO THIRD PARTIES FOR CONSEQUENTIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES.
15. Confidentiality. Each party shall keep confidential the other party’s
proprietary and/or confidential information furnished by such other party that
relates to this Agreement, including but not limited to Seller’s marketing
information, volumes, prices defined in Exhibit A and Exhibit E and all
commercial terms contemplated and defined in this Agreement and other agreements
that exist or might exist between Seller and Buyer, throughout the Term of this
Agreement (and any extension period pursuant to Section 5(c)), and shall not
disclose any such information to any other person except as permitted hereby, or
use such information itself for any purpose other than performing its
obligations according to this Agreement. Buyer shall not advertise or publish
the fact that Seller has contracted with Buyer, nor shall any information
relating to this Agreement be disclosed without Seller’s express written
consent. A party may disclose secret or confidential information, without the
express written consent of the other party, to the extent confidential
information is required by any government agency or entity, applicable laws and
regulations of the government, to be in compliance with any applicable laws or

18



--------------------------------------------------------------------------------



 



regulations, or pursuant to any legal proceedings or because of any order of any
court binding upon such party. Proprietary and/or confidential information
subject to this Section 15 does not include information which: (i) was in the
public domain at the time it was communicated to the receiving party by the
disclosing party; (ii) entered the public domain subsequent to the time it was
communicated to the receiving party other than by a breach of this Agreement;
(iii) was in the receiving party’s possession free of any obligation of
confidence at the time it was communicated to the receiving party; (iv) is
rightfully communicated to the receiving party free of any obligation of
confidence subsequent to the time it was communicated to the receiving party by
the disclosing party; (v) was developed independently without reference to any
other such proprietary and/or confidential information by the receiving party;
or (vi) was disclosed pursuant to a written authorization by the party that
provided such proprietary and/or confidential information. Notwithstanding the
foregoing, Seller shall be permitted to disclose this Agreement, any other
agreements between Seller and Buyer, and any purchase orders, notices or similar
documentation delivered by Buyer pursuant to this Agreement to its lenders and
investors as reasonably necessary for Seller to obtain financing and capital to
purchase U.S. Silica and to any of its future lenders and investors as
reasonably necessary, including, without limitation, for any refinancing or
recapitalization, provided that all such parties shall be informed of the
confidential nature of this Agreement and such other documents and directed to
maintain their confidentiality in accordance with the terms of this Agreement.
In addition, both parties shall be permitted to disclose this Agreement and any
such other agreements, purchase orders, notices and similar documentation to
their auditors and financial and legal advisors who shall have an obligation to
maintain their confidentiality.
16. Termination of U.S. Silica Contract. Effective as of the Effective Date,
this Agreement shall supersede and replace that certain Agreement, dated
October 2, 2007, by and between U.S. Silica Company and Buyer (the “Existing
Agreement”). Effective as of the Effective Date, the Existing Agreement shall
terminate and be of no further force or effect whatsoever except for Sections 3,
5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16 and 19, which shall survive with respect
to Products (as defined in the Existing Agreement) delivered pursuant to the
Existing Agreement.
[SIGNATURES ON FOLLOWING PAGE]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set out above.

                              SELLER:       BUYER:    
 
                            Preferred Rocks USS, Inc.       Superior Well
Services, Inc.    
 
                            By:   /s/ Mike Balitsaris       By:   /s/ David E.
Wallace                          
 
  Name:  Mike Balitsaris             Name:  David E. Wallace      
 
  Title:  President             Title:  Chief Executive Officer      
 
                           
 
                            U.S. Silica Company                    
 
                           
By:
                                                     
 
  Name:                        
 
  Title:                        

20



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
EXHIBIT A
PURCHASE PRICE SCHEDULE

              Type of Sand   Plant   Initial Price  
20/40
  Ottawa     * *  *
 
  Columbia**     * *  *
40/70
  Ottawa or Genoa     * *  *
30/50 or 20/40
  Genoa     * *  *
16/30
  Columbia**     * *  *
12/20
  Columbia**     * *  *
USM 65 or 100 Mesh
  Pacific or Mill Creek     * *  *
100 Mesh
  Genoa     * *  *

 

*   Notwithstanding the Initial Price set forth above, the initial price for
20/40 Sand from the Ottawa Plant shall be * * * per Ton solely from the
Effective Date until December 31, 2009. Effective from and after January 1,
2010, the price for 20/40 Sand from the Ottawa Plant shall be (i) * * * per Ton
plus (ii) the amount of the upward adjustment(s) determined pursuant to this
Exhibit A assuming the initial price had been * * * on the Effective Date.   **
  Sand produced from the Columbia plant does not meet API-specifications

Beginning January 1, 2010 (for the 2010 Period), effective January 1 of every
Period, the Purchase Price shall automatically be increased, annually at the
beginning of each Period, by an amount equal to three percent (3.0%) of the
respective Purchase Price in effect immediately prior to giving effect to such
increase.

21



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
Monthly Purchase Amounts
As set forth in Section 2(a), the following are the monthly purchase amounts for
the types of Sand during the Term:

                                                      Amounts in thousands of
Tons                       1st quarter   2nd quarter   3rd quarter   4th quarter
    Product   January   February   March   April   May   June   July   August  
September   October   November   December   Total
 
                                                   
20/40
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                   
20/40 C *
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                   
40/70
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                   
30/50 G
or 20/40 G
or 40/70 G
or 100 Mesh G
  * * *   * * *   * * *   * * *   * * *   * * *                           * * *
 
                                                   
16/30 C *
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                   
12/20 C *
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                   
USM 65
or 100 Mesh
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                   
TOTAL
                                                  * * *

The notation “G” following the grade of Sand specified in the column captioned
“Product” on this Exhibit A indicates that such grade is to be sourced from the
Genoa Plant, subject to the terms and conditions set forth in this Agreement.
The notation “C” following the grade of Sand specified in the column captioned
“Product” on this Exhibit A indicates that such grade is to be sourced from the
Columbia Plant, subject to the terms and conditions set forth in this Agreement.
 

*    Sand produced from the Columbia plant does not meet API-specifications.

22



--------------------------------------------------------------------------------



 



EXHIBIT B

SPECIFICATIONS
20/40 Sand
Ottawa Plant
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5

                                  US
Mesh     Ind % Retained Min     Ind % Retained
Max     US
STD
Sieve #     16     0%     0.1%         20     0%     10%         30    
Cumulative %
Retained
90     Cumulative %
Retained
100         35                 40                 50     0%     10%         Pan
    0%     1%    

23



--------------------------------------------------------------------------------



 



20/40 Frac Sand
Columbia, SC
Does NOT Meet API RP 56-1995 Crush Strength Recommendation
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5

                                  US Mesh     Ind %
Retained Min     Ind %
Retained Max     US STD
Sieve #     16     0%     1.0%         20     0%     10%         30    
Cumulative %
Retained
88     Cumulative %
Retained
100         35                 40                 50     0%     10%         Pan
    0%     1.5%    

24



--------------------------------------------------------------------------------



 



40/70 Sand
Ottawa Plant
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5

                                  US Mesh     Ind %
Retained Min     Ind %
Retained Max     US STD
Sieve #     30     0%     0.1%         40     0%     10%         50    
Cumulative %
Retained
90     Cumulative %
Retained
100         60                 70                 100     0%     10%         Pan
    0%     1%    

25



--------------------------------------------------------------------------------



 



30/50 Sand
Genoa Plant
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5 and/or ISO 13503-2

                                  US MESH     Ind % Ret
Min     Ind % Ret
Max     US STD
SIEVE #     20     0%     .1%         30     0%     10%         40    
Cumulative %
Retained
90     Cumulative %
Retained
100         45                 50                 70     0%     10%         Pan
    0%     1%    

26



--------------------------------------------------------------------------------



 



20/40 Sand
Genoa Plant
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5 and/or ISO 13503-2

                                  US MESH     Ind % Ret
Min     Ind % Ret
Max     US STD
SIEVE #     16     0%     .1%         20     0%     10%         30    
Cumulative %
Retained
90     Cumulative %
Retained
100         35                 40                 50     0%     10%         Pan
    0%     1%    

27



--------------------------------------------------------------------------------



 



40/70 Sand
Genoa Plant
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5 and/or ISO 13503-2

                                  US MESH     Ind % Ret
Min     Ind % Ret
Max     US STD
SIEVE #     30     0%     .1%         40     0%     10%         50    
Cumulative %
Retained
90     Cumulative %
Retained
100         60                 70                 100     0%     10%         Pan
    0%     1%    

28



--------------------------------------------------------------------------------



 



100 Mesh Sand
Genoa Plant
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5 and/or ISO 13503-2

                                  US MESH     Ind % Ret
Min     Ind % Ret
Max     US STD
SIEVE #     50     0%     .1%         70     0%     10%         100    
Cumulative %
Retained
90     Cumulative %
Retained
100         120                 140                 200     0%     10%        
Pan     0%     1%    

29



--------------------------------------------------------------------------------



 



16/30 Frac Sand
Columbia, sc
Does NOT Meet API RP 56-1995 Crush Strength Recommendation
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5

                                  US Mesh     Ind %
Retained Min     Ind %
Retained Max     US STD
Sieve #     12     0%     0.1%         16     0%     10%         20    
Cumulative %
Retained
85     Cumulative %
Retained
100         25                 30                 40     0%     12%         Pan
    0%     1.2%    

30



--------------------------------------------------------------------------------



 



12/20 Frac Sand
Columbia, SC
Does NOT Meet API RP 56-1995 Crush Strength Recommendation
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5

                                  US Mesh     Ind %
Retained Min     Ind %
Retained Max     US STD
Sieve #     8     0%     1.0%         12     0%     10%         16    
Cumulative %
Retained
90     Cumulative %
Retained
100         18                 20                 30     0%     10%         Pan
    0%     1%    

31



--------------------------------------------------------------------------------



 



100 Mesh Sand — USM 65
Pacific Plant
Does NOT Meet API RP 56-1995 Size Recommendation
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5

                                  US Mesh     Ind %
Retained Min     Ind %
Retained Max     US STD
Sieve #     50     7%     35.0%         70     20%     45%         100    
Cumulative %
Retained
25     Cumulative %
Retained
65         120                 140                 200     0%     5%         Pan
    0%     0.5%    

32



--------------------------------------------------------------------------------



 



100 Mesh Sand — USM 100
Milk Creek Plant
Does NOT Meet API RP 56-1995 Size Recommendation
Sampling per API RP-56-1995 Sections 3 & 4,
Testing per API RP-56-1995 Section 5

                                  US Mesh     Ind %
Retained Min     Ind %
Retained Max     US STD
Sieve #     50     0%     10.0%         70     5%     25%         100    
Cumulative %
Retained
60     Cumulative %
Retained
85         120                 140                 200     0%     20%        
Pan     0%     5%    

33



--------------------------------------------------------------------------------



 



EXHIBIT C
TERMS AND CONDITIONS
1. Sand Warranty; Seller’s Disclaimer of Warranties, Representations and
Covenants.
     (a) WITH RESPECT TO THE SAND AND THIS AGREEMENT, SELLER’S WARRANTIES,
REPRESENTATIONS, AND COVENANTS AS EXPRESSLY SET OUT HEREIN ARE EXCLUSIVE AND IN
LIEU OF ANY AND ALL OTHER WARRANTIES, REPRESENTATIONS, AND COVENANTS, EXPRESS OR
IMPLIED, STATUTORY, UNDER COMMON LAW OR OTHERWISE, AND SELLER DISCLAIMS ANY AND
ALL OTHER WARRANTIES, REPRESENTATIONS, AND COVENANTS, EXPRESS OR IMPLIED,
STATUTORY, UNDER COMMON LAW OR OTHERWISE.
     (b) SELLER WARRANTS THAT THE SAND WILL COMPLY WITH THE SPECIFICATIONS IN
ALL MATERIAL RESPECTS AT THE TIME OF DELIVERY TO BUYER.
     (c) CONSISTENT WITH SUBSECTION 1(a) ABOVE, EXCEPT TO THE EXTENT
(x) EXPRESSLY SET FORTH IN SUBSECTION 1(b) ABOVE OR (y) EXPRESSLY SET FORTH IN
THE AGREEMENT, THE SAND WILL BE SOLD, PURCHASED, AND ACCEPTED AS IS, WHERE IS,
WITH ALL FAULTS, AND WITHOUT ANY WARRANTY, REPRESENTATION, OR COVENANT, EXPRESS
OR IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE AND, WITHOUT LIMITING THE
FOREGOING, THE SAND IS BEING SOLD, PURCHASED, AND ACCEPTED WITHOUT ANY
WARRANTIES REPRESENTATIONS, OR COVENANTS, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, THAT MAY EXIST UNDER APPLICABLE LAW NOW OR HEREAFTER IN EFFECT,
RELATING TO:
          (i) MERCHANTABILITY;
          (ii) THE (A) CONDITION, QUANTITY OR QUALITY (EXCEPT IN EACH CASE TO
THE EXTENT EXPRESSLY SET FORTH IN THE AGREEMENT) OR (B) FITNESS FOR A PARTICULAR
PURPOSE (INCLUDING FOR OIL AND GAS STIMULATION OPERATIONS) OR FOR ANY USE OR
PURPOSE; OR
          (iii) CONFORMITY TO MODELS OR SAMPLES OF MATERIAL.
2. Buyer’s Assumption of Risk of Use, and Buyer’s Covenants Regarding Use of
Sand.
     (a) Buyer acknowledges and represents that: (i) it has tested samples of
the Sand to the extent it deems necessary or appropriate, (ii) it is satisfied
with the Sand for its use for the purpose for which it is purchasing the Sand,
and (iii) it understands and assumes the risk that the Sand may not function as
Buyer desires on any particular property with respect to which it applies the
Sand.
     (b) Consistent with subsection 2(a) and with Seller’s disclaimers under
Section 14 of the Agreement and this Exhibit C, BUYER ASSUMES ALL RISKS THAT THE
SAND MAY NOT FUNCTION AS BUYER DESIRES WITH REGARD TO ITS USE OF OR INTENDED USE
OF THE SAND FOR THE PURPOSE FOR WHICH IT IS BUYING THE SAND.

34



--------------------------------------------------------------------------------



 



          (c) (i) THE SAND, AS DELIVERED OR AS APPLIED, MAY CONTAIN RESPIRABLE
SILICA. SEE THE MANUFACTURER’S MATERIAL SAFETY DATA SHEET, DO NOT BREATHE THE
DUST FROM THE SAND, AND USE THE SAND SOLELY FOR THE LIMITED PURPOSE FOR WHICH IT
IS BEING SOLD HEREUNDER.
          (ii) THE INHALATION OF SILICA DUST CONTAINED IN THE SAND, OR CREATED
BY THE USE OF THE SAND, MAY CAUSE SEVERE IRREVERSIBLE LUNG DAMAGE AND PREMATURE
DEATH, AND SOME MEDICAL REPORTS INDICATE SUCH INHALATION MAY CAUSE LUNG CANCER,
DEBILITATING ARTHRITIS, AND SKIN AND EYE IRRITATION AMONG OTHER THINGS.
          (iii) PRODUCTS CONTAINING SILICA DUST SHOULD NOT BE USED WITHOUT THE
ACCOMPANYING USE OF NIOSH/MSHA APPROVED RESPIRATORY PROTECTIVE EQUIPMENT.
          (iv) Buyer acknowledges that it is well informed and familiar with the
risks posed by exposure to products containing silica including the Sand and
with employee and environmental health and safety issues and safeguards related
to such risks.
          (v) Buyer shall establish and maintain a procedure by which it:

  (1)   remains well informed and familiar on an on-going current basis of all
risks and issues associated with silica and with the use of Sand, including
risks and issues discovered or arising after the date hereof, and risks and
issues existing as of the date hereof but as to which additional information
becomes available after the date hereof,     (2)   effectively communicates
those risks and associated warnings to all those who may be exposed to the Sand
and ensures that they comply with all safeguards in that regard,     (3)  
distributes the manufacturer’s safety data sheet to all persons who may be
exposed to the Sand,     (4)   provides those who may come into contact with the
Sand with all clothing, equipment, and working environments necessary or
appropriate for their protection, and     (5)   complies with all laws,
including those regarding the use, storage, application, and disposal of Sand.

35



--------------------------------------------------------------------------------



 



EXHIBIT D
Material Safety Data Sheet
U. S. SILICA COMPANY
MSDS — MATERIAL SAFETY DATA SHEET
SECTION 1 — CHEMICAL PRODUCT AND COMPANY IDENTIFICATION
Product Names/Trade Names:
Silica Sand sold under various names: ASTM TESTING SANDS • GLASS SAND • FLINT
SILICA • DM-SERIES • F-SERIES • FOUNDRY SANDS • FJ-SERIES • FP-SERIES • H-SERIES
• L-SERIES • N-SERIES • NJ-SERIES • OK-SERIES • P-SERIES • T-SERIES • HYDRAULIC
FRACING SANDS • MIN-U-SIL® Ground Silica • MYSTIC WHITE® • #1 DRY • #1 SPECIAL •
PENN SAND® • Q-ROK® • SIL-CO-SIL® Ground Silica • SUPERSIL® • MASON SAND •
GS-SERIES • PER-SPEC
Synonyms/Common Names: Sand, Silica Sand, Quartz, Crystalline Silica, Flint,
Ground Silica.
Manufacturer’s Name:
Emergency Telephone Number: 304-258-2500 (8:30 am to 5:00 pm eastern)
U. S. Silica Company 304-258-8295 (fax)
P. O. Box 187
Berkeley Springs, WV 25411
Date Prepared: June 30, 2006 (revising February 10, 2005)
SECTION 2 — HAZARD IDENTIFICATION
EMERGENCY OVERVIEW:
The U. S. Silica Company material is a white or tan sand, or ground sand. It is
not flammable, combustible or explosive. It does not cause burns or severe skin
or eye irritation. A single exposure will not result in serious adverse health
effects. Crystalline silica (quartz) is not known to be an environmental hazard.
Crystalline silica (quartz) is incompatible with hydrofluoric acid, fluorine,
chlorine trifluoride or oxygen difluoride.
OSHA REGULATORY STATUS

36



--------------------------------------------------------------------------------



 



This material is considered hazardous under the OSHA Hazard Communications
Standard (29 CFR 1910.1200).
POTENTIAL HEALTH EFFECTS:
Inhalation:

  a.   Silicosis Respirable crystalline silica (quartz) can cause silicosis, a
fibrosis (scarring) of the lungs. Silicosis may be progressive; it may lead to
disability and death.     b.   Lung Cancer Crystalline silica (quartz) inhaled
from occupational sources is classified as carcinogenic to humans.     c.  
Tuberculosis Silicosis increases the risk of tuberculosis.     d.   Autoimmune
and Chronic Kidney Diseases Some studies show excess numbers of cases of
scleroderma, connective tissue disorders, lupus, rheumatoid arthritis, chronic
kidney diseases and end-stage kidney disease in workers exposed to respirable
crystalline silica.     e.   Non-Malignant Respiratory Diseases (other than
silicosis) Some studies show an increased incidence in chronic bronchitis and
emphysema in workers exposed to respirable crystalline silica.

Eye Contact: Crystalline silica (quartz) may cause abrasion of the cornea.
Skin Contact: Not applicable.
Ingestion: Not applicable.
Chronic Effects: The adverse health effects — silicosis, lung cancer, autoimmune
and chronic kidney diseases, tuberculosis, and non-malignant respiratory
diseases— are chronic effects.
Signs and Symptoms of Exposure: Generally, there are no signs or symptoms of
exposure to crystalline silica (quartz).
Medical Conditions Generally Aggravated by Exposure: The condition of
individuals with lung disease (e.g., bronchitis, emphysema, chronic obstructive
pulmonary disease) can be aggravated by exposure.
See Section 11, Toxicological Information, for additional detail on potential
adverse health effects.
SECTION 3 — COMPOSITION/INFORMATION ON INGREDIENTS
Ingredients:

37



--------------------------------------------------------------------------------



 



                              Chemical     Typical %,             Formula     By
Weight     CAS #  
Crystalline Silica (quartz)
  SiO2     99.0 - 99.9       14808-60-7  
Aluminum Oxide
  Al2O3     < .8       1344-28-1  
Iron Oxide
  Fe2O3     < .1       1309-37-1  
Titanium Oxide
  TiO2     < .1       13463-67-7  

SECTION 4 — FIRST AID MEASURES
Inhalation: No specific first-aid is necessary since the adverse health effects
associated with exposure to crystalline silica (quartz) result from chronic
exposures. If there is a gross inhalation of crystalline silica (quartz), remove
the person immediately to fresh air, give artificial respiration as needed, seek
medical attention as needed.
Eye Contact: Wash immediately with water. If irritation persists, seek medical
attention.
Skin Contact: Not applicable.
Ingestion: Not applicable.
SECTION 5 — FIRE FIGHTING MEASURES
Crystalline silica (quartz) is not flammable, combustible or explosive.
SECTION 6 — ACCIDENTAL RELEASE MEASURES
Spills: Use dustless methods (vacuum) and place into closable container for
disposal, or flush with water. Do not dry sweep. Wear protective equipment
specified below.
Waste Disposal Method: See Section 13.
SECTION 7 — HANDLING AND STORAGE
Precautions During Handling and Use: Do not breathe dust. Use adequate
ventilation and dust collection. Keep airborne dust concentrations below
permissible exposure limit (“PEL”). Do not rely on your sight to determine if
dust is in the air. Respirable crystalline silica dust may be in the air without
a visible dust cloud.
If crystalline silica dust cannot be kept below permissible limits, wear a
respirator approved for silica dust when using, handling, storing or disposing
of this product or bag. See Section 8 for further information on respirators.
Practice good housekeeping. Do not permit dust to collect on walls, floors,
sills, ledges, machinery, or equipment. Maintain, clean, and fit test
respirators in accordance with OSHA regulations. Maintain and test ventilation
and dust collection equipment. Wash or vacuum clothing that has become dusty.
The OSHA Hazard Communication Standard, 29 CFR Sections 1910.1200, 1915.1200,
1917.28, 1918.90, 1926.59 and 1928.21, and state and local worker or community
“right-to-know” laws

38



--------------------------------------------------------------------------------



 



and regulations should be strictly followed.
Do not use U. S. Silica Company materials for sandblasting.
Precautions During Storage: Avoid breakage of bagged material or spills of bulk
material. Use dustless methods (vacuum) and place into closable container for
disposal, or flush with water. Do not dry sweep. See control measures in
Section 8.
The OSHA Hazard Communication Standard, 29 CFR Sections 1910.1200, 1915.1200,
1917.28, 1918.90, 1926.59 and 1928.21, and state and local worker or community
“right-to-know” laws and regulations should be strictly followed. WARN YOUR
EMPLOYEES (AND YOUR CUSTOMERS IN CASE OF RESALE) BY POSTING AND OTHER MEANS OF
THE HAZARDS AND THE REQUIRED OSHA PRECAUTIONS. PROVIDE TRAINING FOR YOUR
EMPLOYEES ABOUT THE OSHA PRECAUTIONS.
For additional precautions, see American Society for Testing and Materials
(ASTM) standard practice E 1132-99a, “Standard Practice for Health Requirements
Relating to Occupational Exposure to Respirable Crystalline Silica.”

SECTION 8 — EXPOSURE CONTROLS/PERSONAL PROTECTION
Local Exhaust Ventilation: Use sufficient local exhaust ventilation to reduce
the level of respirable crystalline silica to below the OSHA PEL. See ACGIH
“Industrial Ventilation, A Manual of Recommended Practice” (latest edition).
Respiratory Protection:
If it is not possible to reduce airborne exposure levels to below the OSHA PEL
with ventilation, use the table below to assist you in selecting respirators
that will reduce personal exposures to below the OSHA PEL. This table is part of
the NIOSH Respirator Selection Logic, 2004, Chapter III, Table 1, “Particulate
Respirators”. The full document can be found at
www.cdc.gov/niosh/npptl/topics/respirators; the user of this MSDS is directed to
that site for information concerning respirator selection and use.
The assigned protection factor (APF) is the minimum anticipated level of
protection provided by each type of respirator worn in accordance with an
adequate respiratory protection program. For example, an APF of 10 means that
the respirator should reduce the airborne concentration of a particulate by a
factor of 10, so that if the workplace concentration of a particulate was 150
ug/m3, then a respirator with an APF of 10 should reduce the concentration of
particulate to 15 ug/m3.

      Assigned     protection   Type of Respirator factor 1   (Use only
NIOSH-certified respirators)
10
  Any air-purifying elastomeric half-mask respirator equipped with appropriate
type of particulate filter. 2 Appropriate filtering facepiece respirator. 2,3
Any air-purifying full facepiece respirator equipped with appropriate type of
particulate filter. 2

39



--------------------------------------------------------------------------------



 



      Assigned     protection   Type of Respirator factor 1   (Use only
NIOSH-certified respirators)
 
  Any negative pressure (demand) supplied-air respirator equipped with a
half-mask.
25
  Any powered air-purifying respirator equipped with a hood or helmet and a high
efficiency (HEPA) filter. Any continuous flow supplied-air respirator equipped
with a hood or helmet.
50
  Any air-purifying full facepiece respirator equipped with N-100, R-100, or
P-100 filter(s). Any powered air-purifying respirator equipped with a
tight-fitting facepiece (half or full facepiece) and a high-efficiency filter.
Any negative pressure (demand) supplied-air respirator equipped with a full
facepiece. Any continuous flow supplied-air respirator equipped with a
tight-fitting facepiece (half or full facepiece). Any negative pressure
(demand) self-contained respirator equipped with a full facepiece.
1,000
  Any pressure-demand supplied-air respirator equipped with a half-mask.

 

1.   The protection offered by a given respirator is contingent upon (1) the
respirator user adhering to complete program requirements (such as the ones
required by OSHA in 29CFR1910.134), (2) the use of NIOSH-certified respirators
in their approved configuration, and (3) individual fit testing to rule out
those respirators that cannot achieve a good fit on individual workers.   2.  
Appropriate means that the filter medium will provide protection against the
particulate in question.   3.   An APF of 10 can only be achieved if the
respirator is qualitatively or quantitatively fit tested on individual workers.

Exposure Guidelines:

                                                          OSHA PEL   ACGIH TLV  
NIOSH REL             Percentage                             Component   CAS No.
  (by wt.)   TWA   STEL   TWA   STEL   TWA   STEL   Unit
Crystalline Silica
(quartz)
  14808-60-7   99.0-99.9   10/% SiO2+2   None     .025     None     .05     None
  mg/m 3

If crystalline silica (quartz) is heated to more than 870°C, it can change to a
form of crystalline silica known as trydimite; if crystalline silica (quartz) is
heated to more than 1470°C, it can change to a form of crystalline silica known
as cristobalite. The OSHA PEL for crystalline silica as trydimite or
cristobalite is one-half of the OSHA PEL for crystalline silica (quartz).
SECTION 9 — PHYSICAL AND CHEMICAL PROPERTIES
Appearance: White or tan sand; granular, crushed, or ground.
Boiling Point: 4046°F/2230°C
Odor: None

40



--------------------------------------------------------------------------------



 



Vapor Pressure (mm Hg.): None
Specific Gravity (Water = 1): 2.65
Vapor Density (Air = 1): None
Melting Point: 3110°F/1710°C
Solubility in Water: Insoluble in water
Evaporation Rate (Butyl Acetate = 1): None
SECTION 10 — STABILITY AND REACTIVITY
Stability: Crystalline silica (quartz) is stable.
Incompatibility (Materials to Avoid): Contact with powerful oxidizing agents,
such as fluorine, chlorine trifluoride and oxygen difluoride, may cause fires.
Hazardous Decomposition or Byproducts: Silica will dissolve in hydrofluoric acid
and produce a corrosive gas — silicon tetrafluoride.
Hazardous Polymerization: Will not occur.
SECTION 11 — TOXICOLOGICAL INFORMATION
The method of exposure to crystalline silica that can lead to the adverse health
effects described below is inhalation.
A. SILICOSIS
The major concern is silicosis, caused by the inhalation and retention of
respirable crystalline silica dust. Silicosis can exist in several forms,
chronic (or ordinary), accelerated, or acute.
Chronic or Ordinary Silicosis (often referred to as Simple Silicosis) is the
most common form of silicosis, and can occur after many years of exposure to
relatively low levels of airborne respirable crystalline silica dust. It is
further defined as either simple or complicated silicosis.
Simple silicosis is characterized by lung lesions (shown as radiographic
opacities) less than 1 centimeter in diameter, primarily in the upper lung
zones. Often, simple silicosis is not associated with symptoms, detectable
changes in lung function or disability.
Simple silicosis may be progressive and may develop into complicated silicosis
or progressive massive fibrosis (PMF). Complicated silicosis or PMF is
characterized by lung lesions (shown as radiographic opacities) greater than 1
centimeter in diameter. Although there may be no symptoms associated with
complicated silicosis or PMF, the symptoms, if present, are shortness of breath,
wheezing, cough and sputum production. Complicated silicosis or PMF may be
associated with decreased lung function and may be disabling. Advanced
complicated silicosis or PMF may lead to death. Advanced complicated silicosis
or PMF can result in heart disease secondary to the lung disease (cor pumonale).
Accelerated Silicosis can occur with exposure to high concentrations of
respirable crystalline silica over a relatively short period; the lung lesions
can appear within five (5) years of initial exposure. Progression can be rapid.
Accelerated silicosis is similar to chronic or ordinary silicosis, except that
lung lesions appear earlier and progression is more rapid.
Acute Silicosis can occur with exposures to very high concentrations of
respirable crystalline silica over a very short time period, sometimes as short
as a few months. The symptoms of acute silicosis include progressive shortness
of breath, fever, cough and weight loss. Acute silicosis is fatal.
B. CANCER
IARC — The International Agency for Research on Cancer (“IARC”) concluded that
there was “sufficient evidence in humans for the carcinogenicity of crystalline
silica in the forms of quartz or cristobalite from occupational sources”, and
that there is “sufficient evidence in experimental animals for the
carcinogenicity of quartz and

41



--------------------------------------------------------------------------------



 



cristobalite.” The overall IARC evaluation was that “crystalline silica inhaled
in the form of quartz or cristobalite from occupational sources is carcinogenic
to humans (Group 1).” The IARC evaluation noted that “carcinogenicity was not
detected in all industrial circumstances studies. Carcinogenicity may be
dependent on inherent characteristics of the crystalline silica or on external
factors affecting its biological activity or distribution of its polymorphs.”
For further information on the IARC evaluation, see IARC Monographs on the
Evaluation of Carcinogenic Risks to Humans, Volume 68, “Silica, Some
Silicates...” (1997).
NTP — The National Toxicology Program’s Eleventh Annual Report on Carcinogens
classifies “silica, crystalline (respirable size)” as a known human carcinogen.
OSHA — Crystalline silica (quartz) is not regulated by the U. S. Occupational
Safety and Health Administration as a carcinogen.
C. AUTOIMMUNE DISEASES
Several studies have reported excess cases of several autoimmune disorders, —
scleroderma, systemic lupus erythematosus, rheumatoid arthritis — among
silica-exposed workers. For a review of the subject, the following may be
consulted: “Occupational Exposure to Crystalline Silica and Autoimmune Disease”,
Environmental Health Perspectives, Volume 107, Supplement 5, pp. 793-802 (1999);
“Occupational Scleroderma”, Current Opinion in Rheumatology, Volume 11, pp.
490-494 (1999).
D. TUBERCULOSIS
Individuals with silicosis are at increased risk to develop pulmonary
tuberculosis, if exposed to persons with tuberculosis. The following may be
consulted for further information: Occupational Lung Disorders, Third Edition,
Chapter 12, entitled “Silicosis and Related Diseases”, Parkes, W. Raymond
(1994); “Risk of pulmonary tuberculosis relative to silicosis and exposure to
silica dust in South African gold miners,” Occup Environ Med., Volume 55,
pp.496-502 (1998).
E. KIDNEY DISEASE
Several studies have reported excess cases of kidney diseases, including end
stage renal disease, among silica-exposed workers. For additional information on
the subject, the following may be consulted: “Kidney Disease and Silicosis”,
Nephron, Volume 85, pp. 14-19 (2000).
F. NON-MALIGNANT RESPIRATORY DISEASES
The reader is referred to Section 3.5 of the NIOSH Special Hazard Review cited
below, for information concerning the association between exposure to
crystalline silica and chronic bronchitis, emphysema and small airways disease.
There are studies that disclose an association between dusts found in various
mining occupations and non-malignant respiratory diseases, particularly among
smokers. It is unclear whether the observed associations exist only with
underlying silicosis, only among smokers, or result from exposure to mineral
dusts generally (independent of the presence or absence of crystalline silica,
or the level of crystalline silica in the dust).
Sources of information:
The NIOSH Hazard Review — Occupational Effects of Occupational Exposure to
Respirable Crystalline Silica published in April 2002 summarizes and discusses
the medical and epidemiological literature on the health risks and diseases
associated with occupation exposures to respirable crystalline silica. The NIOSH
Hazard Review should be consulted for additional information, and citations to
published studies on health risks and diseases associated with occupational
exposure to respirable crystalline silica. The NIOSH Hazard Review is available
from NIOSH — Publications Dissemination, 4676 Columbia Parkway, Cincinnati, OH
45226, or by calling 1-800-35-NIOSH (1-800-356-4676), or through the NIOSH web
site, www.cdc.gov/niosh/topics/silica, then click on the link “NIOSH Hazard
Review: Health Effects of Occupational Exposure to Respirable Crystalline
Silica”.
SECTION 12 — ECOLOGICAL INFORMATION
     Crystalline silica (quartz) is not known to be ecotoxic; i.e., there are no
data that suggests that

42



--------------------------------------------------------------------------------



 



crystalline silica (quartz) is toxic to birds, fish, invertebrates,
microorganisms or plants.
SECTION 13 — DISPOSAL CONSIDERATIONS
General: The packaging and material may be landfilled; however, material should
be covered to minimize generation of airborne dust.
RCRA: Crystalline silica (quartz) is not classified as a hazardous waste under
the Resource Conservation and Recovery Act, or its regulations, 40 CFR §261 et
seq.
The above applies to materials as sold by U. S. Silica Company. The material may
be contaminated during use, and it is the responsibility of the user to assess
the appropriate disposal of the used material.
SECTION 14 — TRANSPORT INFORMATION
Crystalline silica (quartz) is not a hazardous material for purposes of
transportation under the U. S. Department of Transportation Table of Hazardous
Materials, 49 CFR §172.101.
SECTION 15 — REGULATORY INFORMATION
UNITED STATES (FEDERAL AND STATE)
TSCA No.: Crystalline silica (quartz) appears on the EPA TSCA inventory under
the CAS No. 14808-60-7.
RCRA: Crystalline silica (quartz) is not classified as a hazardous waste under
the Resource Conservation and Recovery Act, or its regulations, 40 CFR §261 et
seq.
CERCLA: Crystalline silica (quartz) is not classified as a hazardous substance
under regulations of the Comprehensive Environmental Response Compensation and
Liability Act (CERCLA), 40 CFR §302.
Emergency Planning and Community Right to Know Act (SARA Title III): Crystalline
silica (quartz) is not an extremely hazardous substance under Section 302 and is
not a toxic chemical subject to the requirements of Section 313.
Clean Air Act: Crystalline silica (quartz) mined and processed by U.S. Silica
Company is not processed with or does not contain any Class I or Class II ozone
depleting substances.
FDA: Silica is included in the list of substances that may be included in
coatings used in food contact surfaces, 21 CFR §175.300(b)(3)(xxvi).
NTP: Respirable crystalline silica, primarily quartz dusts occurring in
industrial and occupational settings, is classified as Known to be a Human
Carcinogen.
OSHA Carcinogen: Crystalline silica (quartz) is not listed.
California Proposition 65: Crystalline silica (airborne particles of respirable
size) is classified as a substance known to the State of California to be a
carcinogen.
California Inhalation Reference Exposure Level (REL): California established a
chronic REL of 3 ug for silica (crystalline, respirable). A chronic REL is an
airborne level of a substance at or below which no adverse health effects are
anticipated in individuals indefinitely exposed to the substance at that level.
Massachusetts Toxic Use Reduction Act: Silica, crystalline (respirable size, <10
microns) is “toxic” for purposes of the Massachusetts Toxic Use Reduction Act.

43



--------------------------------------------------------------------------------



 



Pennsylvania Worker and Community Right to Know Act: Quartz is a hazardous
substance under the Act, but it is not a special hazardous substance or an
environmental hazardous substance.
CANADA
Domestic Substances List: U. S. Silica Company products, as naturally occurring
substances, are on the Canadian DSL.
WHMIS Classification: D2A
OTHER
EINECS No.: 238-878-4
EEC Label (Risk/Safety Phrases): R 48/20, R 40/20, S22, S38
IARC: Crystalline silica (quartz) is classified in IARC Group 1.
Japan MITI: All of the components of this product are existing chemical
substances as defined in the Chemical Substance Control Law.
Australian Inventory of Chemical Substances: All of the components of this
product are listed on the AICS inventory or exempt from notification
requirements.
National, state, provincial or local emergency planning, community right-to-know
or other laws, regulations or ordinances may be applicable—consult applicable
national, state, provincial or local laws.
SECTION 16 — OTHER INFORMATION
Hazardous Material Information System (HMIS):

         
Health
    *  
Flammability
    0  
Reactivity
    0  
Protective Equipment
    E  

 

*   For further information on health effects, see Sections 2 and 11 of this
MSDS.

National Fire Protection Association (NFPA):

         
Health
    0  
Flammability
    0  
Reactivity
    0  

Web Sites with Information about Effects of Crystalline Silica Exposure:
The U. S. Silica web site will provide updated links to OSHA and NIOSH web sites
addressing crystalline silica issues.
www.u-s-silica.com, click in “Information”, then click on “Health & Safety”.
U. S. SILICA COMPANY DISCLAIMER
The information and recommendations contained herein are based upon data
believed to be correct. However, no guarantee or warranty of any kind, express
or implied, is made with respect to the information contained herein. We accept
no responsibility and disclaim all liability for any harmful effects that may be
caused by purchase, resale, use or exposure to our silica. Customers-users of
silica must comply with all applicable health and safety laws, regulations, and
orders, including the OSHA Hazard Communication Standard.

44



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
EXHIBIT E
Note: This Exhibit E is applicable only as provided in Section 2(b)(vi) of the
Agreement.
Purchase and Sale After Ramp-up Period
     Purchase and Sale for all Periods During Term Other Than Ramp-up Period.
Subject to Section 2(b) and Section 2(c), for all Periods during the Term other
than during the Ramp-up Period, Seller shall make available for purchase by
Buyer, and Buyer shall purchase from Seller, Sand as set forth in the chart
below.

              Type of Sand   Plant   Amount   Initial Price
20/40
  Ottawa   * * * Tons per full Period (with Tons per month as set forth below on
Exhibit E)*   As set forth on Exhibit E below
 
           
 
  Columbia**   * * * Tons per full Period (with Tons per month as set forth
below on Exhibit E)***   As set forth on Exhibit E below
 
           
40/70
  Ottawa   * * * Tons per full Period (with Tons per month as set forth below on
Exhibit E)***   As set forth on Exhibit E below
 
           
30/50 or 20/40 or
40/70 or 100
Mesh****
  Genoa   * * * Tons**** per full Period (with Tons per month as set forth below
on Exhibit E)***   As set forth on Exhibit E below
 
           
16/30
  Columbia**   * * * Tons per full Period (with Tons per month as set forth
below on Exhibit E)***   As set forth on Exhibit E below
 
           
12/20
  Columbia**   * * * Tons per full Period (with Tons per month as set forth
below on Exhibit E)***   As set forth on Exhibit E below
 
           
USM 65 or 100 Mesh
  Pacific or Mill
Creek   * * * Tons per full Period (with Tons per month as set forth below on
Exhibit E)***   As set forth on Exhibit E below

 

*   Seller’s Right to Substitute 30/50 Sand. Notwithstanding anything herein to
the contrary, at any time or from time to time beginning January 1, 2010 to and
including December 31, 2010, Seller shall have the right to substitute up to * *
* Tons in the aggregate of 30/50 Sand in lieu of 20/40 Sand that would otherwise
be required, absent this right to substitute, to be provided from the Ottawa
Plant, in accordance with this Exhibit E.   **   Sand produced from the Columbia
plant does not meet API-specifications.

45



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
 

***   Or such lesser or greater amount that Buyer may elect by advance notice to
Seller, subject in all cases to availability of the applicable Sand, provided
that (i) no such amount for any grade of Sand shall vary (upward or downward) by
more than thirty percent (30%) individually or in the aggregate at any time and
(ii) in the aggregate, Buyer shall purchase * * * Tons of 20/40 Sand from the
Columbia Plant, 40/70 Sand, 30/50 Sand, 16/30 Sand, 12/20 Sand, 100 Mesh Sand
and USM 65 Sand, at the respective Purchase Price, per full Period.   ****  
Subject in all cases to availability of the applicable Sand.

Amounts in thousands of Tons

                                                                               
                              1st quarter   2nd quarter   3rd quarter          
4th quarter     Product   January   February   March   April   May   June   July
  August   September   October   November   December   Total
20/40
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                                               
                       
20/40 C*
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                                               
                       
40/70
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                                               
                       
30/50 G or 20/40 G
or 40/70 G or 100 Mesh G
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                                               
                       
16/30 C *
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                                               
                       
12/20 C *
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                                               
                       
USM 65 or 100 Mesh
  * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *   * * *
  * * *   * * *   * * *
 
                                                                               
                       
TOTAL
                                                                               
                       

The notation “G” following the grade of Sand specified in the column captioned
“Product” in the table above on this Exhibit E indicates that such grade is to
be sourced from the Genoa Plant, subject to the terms and conditions set forth
in the Agreement. The notation “C” following the grade of Sand specified in the
column captioned “Product” in the table above on this Exhibit E

46



--------------------------------------------------------------------------------



 



indicates that such grade is to be sourced from the Columbia Plant, subject to
the terms and conditions set forth in the Agreement.
 

*   Sand produced from the Columbia plant does not meet API-specifications.

47



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
Purchase and Sale During Ramp-up Period
     Purchase and Sale for all Periods During Ramp-up Period. Subject to
Section 2(b), for all Periods during the Ramp-up Period, Seller shall make
available for purchase by Buyer, and Buyer shall purchase from Seller, Sand as
set forth in the chart below.

              Type of Sand   Plant   Amount   Initial Price
20/40
  Ottawa   As set forth below on Exhibit E   As set forth below on Exhibit E
 
  Columbia*   As set forth below on Exhibit E**   As set forth below on
Exhibit E
40/70
  Ottawa   As set forth below on Exhibit E**   As set forth below on Exhibit E
30/50 or 20/40 or
40/70 or 100 Mesh
  Genoa   As set forth below on Exhibit E**   As set forth below on Exhibit E
16/30
  Columbia*   As set forth below on Exhibit E**   As set forth below on
Exhibit E
12/20
  Columbia*   As set forth below on Exhibit E**   As set forth below on
Exhibit E
USM 65 or 100 Mesh
  Pacific or Mill
Creek   As set forth below on Exhibit E**   As set forth below on Exhibit E

 

*   Sand produced from the Columbia plant does not meet API-specifications.   **
  Or such lesser or greater amount that Buyer may elect by advance notice to
Seller, subject in all cases to availability of the applicable Sand, provided
that (i) no such amount for any grade of Sand shall vary (upward or downward) by
more than thirty percent (30%) individually or in the aggregate at any time and
(ii) in the aggregate, Buyer shall purchase 200,000 Tons of 20/40 Sand from the
Columbia Plant, 40/70 Sand, 30/50 Sand, 16/30 Sand, 12/20 Sand, 100 Mesh Sand
and USM 65 Sand, at the respective Purchase Price, per full Period.

Ramp-up Schedule

                          2008 Product   November   December   2008 Total      
20/40
    * * *       * * *       * * *  
20/40C *
    0       0       0  
20/40G
    0       0       0  
40/70
    0       0       0  
40/70G
    0       0       0  
30/50
    0       0       0  
30/70
    0       0       0  
100 Mesh
    0       0       0  
100 Mesh Hydro
    0       0       0  
100 Mesh G
    0       0       0  
16/30
    0       0       0  
16/30G
    0       0       0  
12/20
    0       0       0  
USM65 (4070 sub)
    0       0       0    
TOTAL
    * * *     * * *     * * *  

48



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
Amounts in thousands of Tons

                                                                               
                              2009         1st quarter   2nd quarter   3rd
quarter   4th quarter   2009 Product   January   February   March   April   May
  June   July   August   September   October   November   December   Total
20/40
    * * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *
    * * *     * * *     * * *     * * *     * * *
20/40 C*
    * * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *
    * * *     * * *     * * *     * * *     * * *
40/70
    * * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *
    * * *     * * *     * * *     * * *     * * *
30/50 G
or 20/40 G
or 40/70 G
or 100 Mesh G
    * * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *
    * * *     * * *     * * *     * * *     * * *
16/30 C *
    * * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *
    * * *     * * *     * * *     * * *     * * *
12/20 C *
    * * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *
    * * *     * * *     * * *     * * *     * * *
USM 65 or 100 Mesh
    * * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *
    * * *     * * *     * * *     * * *     * * *
TOTAL
                                                                               
                    * * *

The notation “G” following the grade of Sand specified in the column captioned
“Product” in the table above on this Exhibit E indicates that such grade is to
be sourced from the Genoa Plant, subject to the terms and conditions set forth
in the Agreement. The notation “C” following the grade of Sand specified in the
column captioned “Product” in the table above on this Exhibit E indicates that
such grade is to be sourced from the Columbia Plant, subject to the terms and
conditions set forth in the Agreement.
 

*   Sand produced from the Columbia plant does not meet API-specifications.

49



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE
BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
Purchase Price Schedule

          Type of Sand   Plant   Initial Price  
20/40
  Ottawa   * * *
 
  Columbia**   * * *
40/70
  Ottawa or Genoa   * * *
100 Mesh
  Genoa   * * *
30/50 or 20/40
  Genoa   * * *
16/30
  Columbia**   * * *
12/20
  Columbia**   * * *
USM 65 or 100 Mesh
  Pacific or Mill Creek   * * *

 

*   Notwithstanding the Initial Price set forth above, the initial price for
20/40 Sand from the Ottawa Plant shall be * * * per Ton solely from the
Effective Date until December 31, 2009. Effective from and after January 1,
2010, the price for 20/40 Sand from the Ottawa Plant shall be (i) * * * per Ton
plus (ii) the amount of the upward adjustment(s) determined pursuant to this
Exhibit E assuming the initial price had been * * * on the Effective Date.   **
  Sand produced from the Columbia plant does not meet API-specifications

Beginning January 1, 2010 (for the 2010 Period), effective January 1 of every
Period, the Purchase Price shall automatically be increased, annually at the
beginning of each Period, by an amount equal to three percent (3.0%) of the
respective Purchase Price in effect immediately prior to giving effect to such
increase.

50